                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            EASTERN DIVISION

BECKY KEELING                                                           PLAINTIFF

V.                           CASE NO. 2:18-CV-139-BD

ANDREW SAUL, Commissioner,
Social Security Administration                                        DEFENDANT

                                    JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED, with prejudice. Judgment is

entered in favor of the Commissioner.

      DATED this 3rd day of September, 2019.


                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE
